Citation Nr: 1744952	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  10-12 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for neuropathy of the left upper extremity.

2.  Entitlement to service connection for neuropathy of the right upper extremity.
 
3.  Entitlement to service connection for neuropathy of the left lower extremity.

4.  Entitlement to service connection for neuropathy of the right lower extremity.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1963 to April 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal of March 2009 and June 2010 rating decisions of the Houston, Texas, and Cleveland, Ohio, Regional Offices (RO) of the Department of Veterans Affairs (VA).  The Houston, Texas, RO currently has jurisdiction of the appeal.

On February 9, 2015, the Veteran requested a live videoconference hearing before a Veterans Law Judge, but on July 30, 2015, he withdrew his hearing request.

In September 2015, the Board granted service connection for diabetes mellitus, hearing loss, and tinnitus; and remanded the issues of entitlement to service connection for peripheral neuropathy and skin cancer.

In February 2016, the RO granted service connection basil cell carcinoma with scarring of the left forehead and nasal bridge and assigned an initial 50 percent rating effective September 18, 2006.  As such, the issue of entitlement to service connection for skin cancer is no longer before the Board.


FINDINGS OF FACT

1.  The Veteran's current right upper extremity carpal tunnel syndrome is caused by his service-connected diabetes mellitus.

2.  The Veteran's current restless leg syndrome (bilateral) is caused by his service-connected diabetes mellitus.

3.  A left upper extremity disability, to include carpal tunnel syndrome and peripheral neuropathy has not been shown during the pendency of the appeal.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right upper extremity carpal tunnel syndrome have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

2.  The criteria for service connection for a left upper extremity disability, to include carpal tunnel syndrome and peripheral neuropathy, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3.  The criteria for service connection for restless leg syndrome (bilateral) have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for peripheral neuropathy of the upper and lower extremities, which he relates to his service-connected diabetes mellitus.

Service connection may be granted for a disability that is proximately due to, or aggravated by, a service-connected disability.  See 38 C.F.R. § 3.310 (2016).

First, the Board finds that the Veteran is in receipt of service connection for diabetes mellitus, but notes that there is inconsistent evidence regarding whether he has a current diagnosis of diabetes mellitus.  In May 2017, a VA examiner opined that the Veteran does not meet the clinical criteria for diabetes mellitus.  However, in November 2015 and September 2016, a medical examiner opined that the Veteran has diabetes mellitus.  Additionally, the Veteran has been in receipt of service connection for diabetes mellitus, rated 20 percent disabling, since September 18, 2006.  Indeed, a 20 percent is warranted for diabetes mellitus requiring insulin and restricted diet, or oral hypoglycemic agent and restricted diet.  See 38 C.F.R. § 4.119, Diagnostic Code 7913 (2016).  Thus, notwithstanding the aforementioned inconsistencies, the Board finds that the Veteran is in receipt of service connection for diabetes mellitus.

Second, the Board finds that the Veteran does not have peripheral neuropathy of the upper or lower extremities.  While he is competent to report symptoms such as pain, numbness, and tingling in the upper and lower extremities, he has not demonstrated the requisite medical expertise to self-diagnose a complex medical condition such as peripheral neuropathy.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007).  Moreover, the competent medical evidence pertaining to the presence of peripheral neuropathy consists of medical opinions dated November 2015, September 2016, and May 2017, which consistently show that the Veteran does not have peripheral neuropathy of the upper or lower extremities.  

Additionally, the Veteran's medical records do not show diagnosis or treatment of peripheral neuropathy.  Thus, in ascertaining whether the Veteran has a current diagnosis of peripheral neuropathy, the Board defers to the medical expertise of the examiners and the Veteran's treatment providers, which indicate that the Veteran does not have peripheral neuropathy of the upper or lower extremities.

Third, the Board finds that while the Veteran lacks a current diagnosis of peripheral neuropathy, he has current diagnoses of carpal tunnel syndrome of the right upper extremity and restless leg syndrome of the bilateral lower extremities.  Indeed, these diagnoses account for the Veteran's reported numbness, tingling, and pain for which he seeks service connection under the guise of peripheral neuropathy.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, this case turns on whether the Veteran's current carpal tunnel syndrome of the right upper extremity and restless leg syndrome of the bilateral lower extremities are caused or aggravated by his service-connected diabetes mellitus.

Fourth, the Board finds that the Veteran's carpal tunnel syndrome of the right upper extremity and restless leg syndrome of the bilateral lower extremities are caused by his service-connected diabetes mellitus.  The competent evidence pertaining to the etiology of the Veteran's current carpal tunnel syndrome of the right upper extremity and restless leg syndrome of the bilateral lower extremities consists of medical opinions rendered in November 2015, September 2016, and May 2017.

In November 2015, a medical examiner opined, without rationale, that the Veteran's current nerve conditions are not related to his diabetes mellitus.

The Board affords no probative value to the November 2015 opinion for lack of rationale and failure to address the theory of aggravation.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (noting that "a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two"); Stefl v. Nicholson, 21 Vet. App. 120 (2007) (noting that examiners must consider all raised theories of entitlement).

In a September 2016 addendum opinion, the examiner opined that it is at least as likely as not that the Veteran's right upper extremity and restless leg syndrome of the bilateral lower extremities are aggravated by his service-connected diabetes mellitus.  As to carpal tunnel syndrome, the rationale was that, although diabetes mellitus does not cause carpal tunnel syndrome, it aggravates median nerve damage.  The examiner further explained that the medical research indicates a link between carpal tunnel syndrome and excessively high blood sugar levels.  As to restless leg syndrome, the rationale was that there is a clinically recognized relationship between high blood sugar levels and restless leg syndrome.  Finally, the examiner opined that the baseline severity of both right upper extremity and restless leg syndrome of the bilateral lower extremities was normal prior to aggravation.

The Board affords significantly probative value to the September 2016 opinion as it contains a detailed rationale and addresses all theories of entitlement.  However, the Board finds that the examiner's opinion tends to support the notion that the Veteran's service-connected diabetes mellitus caused his current right upper extremity and restless leg syndrome of the bilateral lower extremities.  In this regard, the examiner determined that the baseline severity of each disorder was normal, without symptoms, prior to aggravation.  Accordingly, for purposes of rating the Veteran's right upper extremity and restless leg syndrome of the bilateral lower extremities, the Board finds that the examiner's opinion is more consistent with causation than aggravation as there were no underlying symptoms prior to aggravation.  As such, the examiner's opinion amounts to probative evidence that the Veteran's service-connected diabetes mellitus caused his current right upper extremity and restless leg syndrome of the bilateral lower extremities.

In May 2017, a VA examiner opined that the Veteran's service-connected diabetes mellitus does not cause or aggravate his current right upper extremity and restless leg syndrome of the bilateral lower extremities.  The rationale was that the Veteran's A-1C levels do not met the clinical criteria for diabetes mellitus.

The Board affords no probative value to the May 2017 medical opinion as it is inconsistent with the above-discussed findings that the Veteran has a current diagnosis of diabetes mellitus.  Additionally, the examiner's opinion regarding the presence of diabetes mellitus is predicated on A-1C levels without regard to the May 2015 and September 2016 medical opinions that the Veteran has diabetes mellitus or VA treatment records listing a history of diabetes mellitus throughout the pendency of the appeal.  See VA treatment records (January 27, 2003; January 2017); see also Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (noting that the Board may not simply adopt a medical examiner's opinion that fails to discuss favorable evidence of record).

After resolving any doubt in the Veteran's favor, the Board finds that the Veteran's current right upper extremity and restless leg syndrome of the bilateral lower extremities are caused by his service-connected diabetes mellitus.  Accordingly, service connection for right upper extremity and restless leg syndrome of the bilateral lower extremities is warranted.

Finally, the Board finds that the preponderance of the evidence (namely the above-discussed examination reports affirmatively stating that the Veteran does not have a current disability of the left upper extremity, to include peripheral neuropathy or carpal tunnel syndrome, coupled with the absence of diagnosis or treatment for such at any time during the during or prior to the pendency of the appeal) is against the claim for service connection for a upper left extremity disorder, to include peripheral neuropathy or carpal tunnel syndrome; there is no doubt to be resolved; and service connection for a upper left extremity disorder, to include peripheral neuropathy or carpal tunnel syndrome, is not warranted.
 

ORDER

Service connection for right upper extremity carpal tunnel syndrome is granted.

Service connection for a left upper extremity disability, to include carpal tunnel syndrome and peripheral neuropathy, is denied.

Service connection for restless leg syndrome (bilateral) is granted.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


